Title: [John Brazer] to Thomas Jefferson, 15 July 1819
From: Brazer, John
To: Jefferson, Thomas


          
            Sir:
            University in Cambridge, (Mass) 15th July, 1819.
          
          The perusal of a MS: letter from your hand to the venerable President Adams, on the pronunciation of the Greek, has induced me to send an Article upon the same subject, which was published in the last North Am: Review: If the liberty I take, require other apology, allow me to say, that I have am anxious to testify unmingled respect, as a scholar, to a man, who in the course of a political life full of arduous and honorable duties, has left little in science or literature unapproached;—and that I can anticipate no better opportunity than the present, when I can add to professions, which might be otherwise considered empty,  the  accompanying p Essay, which was the result of some labour, though of it have little merit and less pretension.
          It was suggested by a desire to do something to promote “ripe and good” scholarship in our common country,—and under the persuasion, that a better attention to sound learning than has as yet has been given is one of the vital interests of the land we live in. Should you honour this letter with a reply, please to direct to the “author of the Review of Pickering on Greek pronunciation” and to the care of the  Rev: President of the University in Cambridge, through whose hand any communication will reach me. Should you confer the great favour of writing, may I hope for your opinion on the extent to which Classical learning should be carried in our Country, and the best means of promoting it. But  whether I shall recieve your counsels or not, I shall not regret having availed myself of this opportunity of testifying to you
          the respect and veneration for your character which has been long  cherished by, Sir, your most obedient and humble servant
          
            The author of the Review.
          
        